In a coram nobis proceeding, defendant appeals from an order of the .Supreme Court, Kings County, dated June 12, 1964, which denied after a hearing his application to vacate a judgment of the former County Court, Kings County, rendered November 26, 1951, after trial, convicting him of robbery in the first degree, and imposing sentence. Order reversed, and proceeding remitted for further hearing and findings of fact. Defendant contends that he was deprived of his constitutional right of appeal by the fact of his indigence. Defendant claimed that after his trial he talked with his assigned trial counsel and asked him whether other proceedings could be instituted in hie behalf; and that the assigned attorney advised him the next step would be an appeal, provided he had $1,000. The assigned trial counsel testified that he had no independent recollection of having represented the defendant, or having advised him as the defendant claimed. It was stipulated that if Keaton, a eodefendant, were called as a witness, he would testify to the same effect as the defendant. The court below, in denying defendant’s application, did not do so on the basis of the lack of veracity of the defendant, but rather on the ground that, assuming the truth of his testimony, the law was opposed to the granting of the application. Under the facts and circumstances, we are of the opinion that a new hearing should be held, and findings of fact made with respect to whether the defendant was prevented from appealing because of his indigence.
Christ, Acting, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.